Exhibit 10.6
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is entered into as of
September 12, 2008, by and between The Advisory Board Company (the “Company”)
and David L. Felsenthal (“Executive”).
     1. Duties and Scope of Employment.
          (a) Positions and Duties. Effective as of September 1, 2008 (the
“Commencement Date”), the Company shall employ Executive as President of the
Company. Executive shall report directly to the Chief Executive Officer of the
Company. Executive shall perform all the duties and obligations reasonably
associated with the position of President and consistent with the Bylaws of the
Company as in effect from time to time.
          (b) Obligations. Executive shall devote substantially all his business
time and efforts to the rendition of services to the Company, and he shall use
good faith efforts to discharge Executive’s obligations under this Agreement to
the best of Executive’s ability. During the Term, Executive agrees not to
actively engage in any other employment, occupation, or consulting activity for
any direct or indirect remuneration without the prior approval of the Board;
provided, however, that (i) Executive may, without the approval of the Board of
Directors of the Company (the “Board”) or the Chief Executive Officer, serve in
any capacity with any civic, educational, or community organization and
(ii) Executive may, with the prior approval of the Chief Executive Officer or of
the Board (which approval shall not be unreasonably withheld), serve as a
director of any company that is not directly or indirectly in competition with
the Company, in each case as long as such activities or service do not
materially interfere with his duties and obligations to the Company.
     2. Term. The term of employment of Executive by the Company pursuant to
this Agreement shall commence on the Commencement Date and, unless earlier
terminated pursuant to Section 7, shall end on August 31, 2012 (the “Initial
Term”); provided, however, that the term of Executive’s employment under this
Agreement shall be extended automatically for one additional year as of the
fourth anniversary and each subsequent anniversary of the Commencement Date
(each such additional year, an “Extended Term”; together with the Initial Term,
the “Term”), unless no later than one year prior to the last day of the
then-current Term either the Board, on behalf of the Company, or Executive gives
written notice to the other that the Term shall not be so extended. For example,
notice of nonrenewal would need to be provided prior to September 1, 2011 for
the Term not to renew automatically on September 1, 2012 for an additional one
year.
     3. Compensation.
          (a) Base Salary. As of the Commencement Date, the Company shall pay
Executive an annual salary of $425,000 as compensation for his services (such
annual salary, as is then effective, “Base Salary”), payable in installments in
accordance with the Company’s payroll schedule from time to time (less any
deductions required for Social Security, state, federal and local withholding
taxes, and any other authorized or mandated similar withholdings). The Base
Salary shall be reviewed by the Board and/or the Compensation Committee of the
Board (the “Committee”) no less frequently than annually and may be increased
from its then-existing level at the discretion of the Board or the Committee.
          (b) Annual Incentive Bonus. Executive shall be eligible to earn
bonuses with respect to each fiscal year (or partial fiscal year) during the
Term based upon Executive’s achievement of performance objectives set by the
Committee after consultation with Executive. Executive’s initial annual
incentive bonus target is $200,000. The actual incentive bonus payable to
Executive for any fiscal year (or partial fiscal year) shall be based upon
criteria established and approved by the Board and/or the Committee in its sole
discretion, which need not be objective performance criteria, and may be less
than (including zero) or greater than the annual incentive bonus target for such
fiscal year (or partial fiscal year). Executive may also receive special bonuses
in additional to his annual bonus eligibility at the discretion of the
Committee.

 



--------------------------------------------------------------------------------



 



          (c) Additional Compensation. Executive confirms and acknowledges that
any element of compensation other than Base Salary (which shall be determined in
accordance with Section 3(a)), including, without limitation, grants of
equity-based compensation, are provided at the sole discretion of the Board
and/or the Committee, which also shall have the sole discretion to determine the
terms, amount and frequency of any such other element of compensation.
     4. Employee Benefits. During the Term, Executive shall be eligible to
participate in all benefit plans, policies and arrangements that are applicable
to other senior executives of the Company, as such plans, policies and
arrangements may exist from time to time.
     5. Expenses. The Company shall reimburse Executive for all reasonable and
necessary business expenses incurred by him in the performance of his duties
hereunder, in accordance with its policies, and provided they are documented in
a form satisfactory to the Internal Revenue Service and consistent with Company
policy with respect to such expenses. In addition, the Company agrees, subject
to the Chief Executive Officer’s approval, to reimburse Executive for membership
fees and other reasonable expenses incurred with respect to Executive’s
participation in professional development, community and business-related
organizations.
     6. Compliance With Other Agreements. Executive and the Company are parties
to (a) an October 2001 letter agreement regarding equity award agreements
between Executive and the Company (such letter agreement and any and all oral
agreements relating thereto with respect to the subject matter thereof, the
“2001 Arrangements”), and (b) an Agreement Concerning Exclusive Services,
Confidential Information, Business Opportunities, Non-Competition,
Non-Solicitation and Work Product dated October 18, 2001 (as such may be amended
from time to time, the “Non-Competition Agreement”). Effective as of the
Commencement Date, this Agreement shall supersede in its entirety the 2001
Arrangements. Executive and the Company hereby agree that, notwithstanding
anything to the contrary in the Non-Competition Agreement, (i) if Executive’s
employment is terminated by the Company without Cause or by Executive for Good
Reason pursuant to this Agreement, Executive shall comply with the provisions of
Sections 4(a) and 5(a) of the Non-Competition Agreement, in each case for the
period commencing on the Termination Date and continuing through the second
anniversary thereof, as if Executive’s employment was terminated by the Company
for Cause, (ii) a termination of Executive’s employment by Executive for Good
Reason pursuant to this Agreement shall constitute a termination of Executive’s
employment by the Company without Cause for purposes of the Non-Competition
Agreement, (iii) effective as of the Commencement Date, Sections 4(b), 4(d) and
5(b) and the last sentence of Section 5(a) of the Non-Competition Agreement
shall have no further force or effect, and (iv) the definition of “Cause” in the
Non-Competition Agreement shall have the meaning ascribed to such term in this
Agreement.
     7. Termination.
          (a) Death or Disability. Executive’s employment shall terminate
immediately upon his death or Disability. For purposes of this Agreement,
“Disability” means any physical or mental disability or incapacity that can be
expected to result in Executive’s death or that has rendered Executive unable to
carry out Executive’s duties and obligations to the Company for a period of 90
consecutive days or for shorter periods aggregating to 120 days (whether or not
consecutive) during any consecutive 12 months of the Term. The Company, at its
expense, may retain a physician reasonably acceptable to Executive to confirm
the existence of such disability or incapacity.
          (b) Termination by the Company With Cause. The Board, on behalf of the
Company, may terminate Executive’s employment with Cause upon written notice to
Executive of the alleged act or omission constituting Cause, which notice shall
set forth in reasonable detail the reason or reasons that the Board believes
Executive is to be terminated for Cause. For purposes of this Agreement, “Cause”
means the occurrence of any one or more of the following events: (i) any willful
act or willful omission (other than as a result of Disability) that represents a
breach of any of the terms of this Agreement to the material

2



--------------------------------------------------------------------------------



 



detriment of the Company; (ii) Executive’s conviction of, or plea of nolo
contendere to, a felony (other than a traffic infraction); or (iii) the
commission by Executive of a material act of fraud, theft or dishonesty against
the Company. If an event described in clause (i) of the preceding sentence is
reasonably capable of being cured, (A) Executive shall be given 45 days from the
date of such written notice to effect a cure of such alleged act or omission
constituting Cause which, upon such cure to the reasonable satisfaction of the
Board, shall no longer constitute a basis for Cause, and (B) Executive shall be
given an opportunity to make a presentation to the Board (accompanied by counsel
or other representative, if Executive so desires) at a meeting of the Board held
promptly following such 45-day cure period if the Board intends to determine
that no cure has occurred. At or following such meeting, the Board shall
determine whether or not to terminate Executive with Cause and shall notify
Executive of its determination and the effective date of such termination (which
date may be no earlier than the date of the aforementioned Board meeting). For
purposes hereof, no act or omission shall be deemed “willful” if it was done
with a good faith belief that it was in the best interests of the Company.
          (c) Termination by Executive With Good Reason. Executive may terminate
Executive’s employment with the Company with Good Reason upon written notice to
the Company of the alleged act or omission constituting Good Reason, which
notice shall set forth in reasonable detail the reason or reasons that Executive
believes his employment is to be terminated for Good Reason. For purposes of
this Agreement, “Good Reason” means, without Executive’s written consent, (i) a
reduction of Executive’s Base Salary, (ii) a reduction in Executive’s annual
incentive bonus target below Executive’s initial annual incentive bonus target,
(iii) Executive is no longer the President of (A) the Company, or (B) in the
event of a Change of Control, the successor to the Company’s business or assets,
(iv) Executive is no longer reporting directly to the Chief Executive Officer of
(A) the Company or (B) in the event of a Change of Control, the successor to the
Company’s business or assets, (v) if Executive serves on the Board during the
Term after having been elected or appointed to serve as a member of the Board
(it being acknowledged by Executive and the Company that there is no agreement
or arrangement as of the date first written above that Executive will serve on
the Board) and then is no longer serving on (A) the Board or (B) in the event of
a Change of Control, the board of directors or similar governing body of the
successor to the Company’s business or assets, except in each case on account of
removal from the Board for cause pursuant to a vote of the stockholders of the
Company or due to Executive’s resignation from, or refusal to stand for
reelection to, the Board, (vi) any material breach by the Company of any of the
material terms of this Agreement, (vii) during the one-year period following a
Change of Control, Executive is required to relocate his place of employment to
a location that is more than thirty-five (35) miles from the location of the
Company’s headquarters as of the date first set forth above, or (viii) a
material diminution in Executive’s authority, responsibilities or duties;
provided, however, that for any of the foregoing to constitute Good Reason,
Executive must provide written notification of such event or condition
constituting Good Reason within 90 days after Executive knows of the occurrence
of any such event or condition, and the Company shall have 60 days from the date
of receipt of such written notice to effect a cure of the event or condition
constituting Good Reason, and, upon cure thereof by the Company, such event or
condition shall no longer constitute Good Reason.
          (d) Termination by the Company Without Cause or by Executive Without
Good Reason. The Company may terminate Executive’s employment without Cause at
any time upon 60 days’ written notice to Executive. Executive may terminate
Executive’s employment without Good Reason upon 60 days’ written notice to the
Company. Nonrenewal of the Term by the Company shall constitute a termination
without Cause, effective as of the last day of the then-current Term.
     8. Effect of Termination.
          (a) Accrued Obligations. The Company shall pay all Accrued Obligations
to Executive (or Executive’s estate, in the case of termination of Executive’s
employment on account of death) within thirty (30) days following the effective
date of the termination of Executive’s employment (the “Termination Date”).

3



--------------------------------------------------------------------------------



 



          (b) Equity Awards.
          (i) Death or Disability. In the event Executive’s employment is
terminated due to Executive’s death or Disability, all restricted stock units,
shares of restricted Company common stock, options to purchase Company common
stock, and other equity awards granted to Executive by the Company
(collectively, “Equity Awards”) shall become vested in full as of the day
immediately preceding the Termination Date (and, in the case of options, shall
be exercisable until the earlier of the expiration of such Equity Awards or the
first anniversary of the Termination Date).
          (ii) Termination by the Company Without Cause or by Executive with
Good Reason. In the event Executive’s employment is terminated by the Company
without Cause or by Executive with Good Reason, to, among other things, give
effect to the 2001 Arrangements, all Equity Awards granted to Executive by the
Company prior to the Termination Date shall become vested as of the day
immediately preceding the Termination Date (and, in the case of options granted
to Executive by the Company on or after May 20, 2008, shall be exercisable until
the earlier of the expiration of such Equity Awards or the first anniversary of
the Termination Date).
          (c) Severance. In the event of Executive’s “separation from service”
with the Company (as defined in Treas. Reg. § 1.409A-1(h)) due to a termination
of Executive’s employment by the Company without Cause or by Executive with Good
Reason, Executive shall receive an amount equal to two hundred percent (200%) of
Executive’s then-current Base Salary for 12 full calendar months in a single
lump sum within 38 days after the date of such separation from service. In
addition, for a period of 18 months after the date of Executive’s separation
from service, the Company shall continue to provide medical, dental and vision
care and life insurance benefits to Executive and/or Executive’s family at least
equal to those which would have been provided to them in accordance with
Section 4, provided that Executive agrees to elect COBRA coverage to the extent
available under the Company’s health insurance plans (and the Company shall
reimburse the cost of any premiums for such coverage on an after-tax basis).
          (d) Required Delay. In the event that any compensation with respect to
Executive’s termination is “deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations promulgated thereunder (“Section 409A”), the stock of the
Company (or any of its affiliates) is publicly traded on an established
securities market or otherwise, and Executive is determined to be a “specified
employee,” as defined in Section 409A(a)(2)(B)(i) of the Code, payment of such
compensation shall be delayed as required by Section 409A.  Such delay shall
last six months from the date of Executive’s termination, except in the event of
Executive’s death.  Within 30 days following the end of such six-month period,
or, if earlier, Executive’s death, the Company shall make a catch-up payment to
Executive equal to the total amount of such payments that would have been made
during the six-month period but for this Section 8(e).  Such catch-up payment
shall bear simple interest at the prime rate of interest as published by the
Wall Street Journals’ bank survey as of the first day of the six month period,
which such interest shall be paid with the catch-up payment.  Wherever payments
under this Agreement are to be made in installments, each such installment shall
be deemed to be a separate payment for purposes of Section 409A.
     9. Conditions to Receipt of Severance; No Duty to Mitigate; Non-Exclusivity
of Rights.
          (a) Waiver and Release Agreement. In consideration of the severance
payments and other benefits described in Section 8(c), to which severance
payments and benefits Executive would not otherwise be entitled, and as a
precondition to Executive becoming entitled to such severance payments and other
benefits under this Agreement (other than on account of Executive’s death),
Executive agrees to execute and deliver to the Company within 30 days after the
applicable date of Executive’s separation of service a Waiver and Release
Agreement in the form attached hereto as Appendix A (the “Release”) and not
revoking it during the revocation period provided therein. The timing of
severance payments under

4



--------------------------------------------------------------------------------



 



Section 8(c) shall be further governed by the following provisions:
          (i) In any case in which the Release (and the expiration of any
revocation rights provided therein) could only become effective in a particular
tax year of Executive, payments conditioned on execution of the release shall be
made within 10 days after the Release becomes effective and such revocation
rights have lapsed.
          (ii) In any case in which the Release (and the expiration of any
revocation rights provided therein) could become effective in one of two taxable
years of Executive depending on when Executive executes and delivers the
Release, payments conditioned on execution of the Release shall be made within
10 days after the Release becomes effective and such revocation rights have
lapsed, but not earlier than the first business day of the later of such tax
years.
If Executive fails to execute and deliver the Release within 30 days after
Executive’s separation from service, or if Executive revokes such Release as
provided therein, the Company shall have no obligation to provide any of the
severance payments or other benefits provided in Section 8(c).
          (b) No Duty to Mitigate. Executive shall not be required to mitigate
the amount of any payment contemplated by this Agreement, nor shall any earnings
that Executive may receive from any other source reduce any such payment.
          (c)  Non-Exclusivity of Rights. Nothing in this Agreement shall
prevent or limit Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company and for which Executive may
qualify, nor shall anything herein limit or otherwise affect such rights as
Executive may have under any other contract or agreement with the Company at or
subsequent to the Termination Date, which shall be payable in accordance with
such plan, policy, practice or program or contract or agreement, except as
explicitly modified by this Agreement.
     10. Certain Additional Payments.
          (a)  In the event it shall be determined that any payment, benefit or
distribution by the Company (or any other payor described in Treas. Reg. Sec.
1.280G-1, Q&A 10) to Executive or for Executive’s benefit (a “Payment”) would be
subject to the excise tax (the “Excise Tax”) imposed under Section 4999 of the
Code, Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that, after payment by Executive of all taxes (and
any interest or penalties imposed with respect to such taxes), including any
income and employment taxes and Excise Taxes imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon such Payments. Notwithstanding the foregoing provisions of this
Section, if it shall be determined that Executive is entitled to a Gross-Up
Payment, but that the portion of the Payments that would be treated as
“parachute payments” under Section 280G of the Code does not exceed $50,000,
then no Gross-Up Payment shall be made to Executive and the amounts payable
under Section 8(c) shall be reduced so that the Payments, in the aggregate, are
reduced to the Safe Harbor Amount. The “Safe Harbor Amount” is the greatest
amount of payments in the nature of compensation that are contingent on a Change
in Control for purposes of Section 280G of the Code that could be paid to
Executive without giving rise to any Excise Tax. If the reduction of the amounts
payable under Section 8(c) would not result in a reduction of the Payments to
the Safe Harbor Amount, no amounts payable under this Agreement shall be reduced
pursuant hereto and a Gross-Up Payment shall be made to Executive.
          (b) All determinations required to be made under this Section 10,
including whether a Gross-Up Payment or reduction is required and the amount of
any Gross-Up Payment or reductions of Payments, shall be made by a nationally
recognized certified public accounting firm that shall be designated by the
Company and reasonably acceptable to Executive (the “Accounting Firm”). The
Accounting Firm shall provide detailed supporting calculations both to the
Company and Executive within 15 business days of the receipt of notice from
Executive that there has been a Payment or such earlier time as is requested by
the Company or Executive. All fees and expenses of the Accounting Firm

5



--------------------------------------------------------------------------------



 



shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section, shall be paid by the Company to Executive within five
business days of the receipt of the Accounting Firm’s determination and in any
event not later than the last day of the calendar year after the calendar year
in which the applicable Excise Tax is paid. If the Accounting Firm determines
that no Excise Tax is payable by Executive or that a reduction is required, it
shall so indicate to Executive in writing.
          (c) Any determination by the Accounting Firm shall be binding upon the
Company and Executive (absent manifest error), provided that, in the event that
Executive’s tax advisor delivers to the Accounting Firm and the Company a
written opinion that the actual Excise Tax payable by Executive is greater than
the Excise Tax amount initially determined by the Accounting Firm by reason of
(i) manifest error, (ii) any Payment the existence or amount of which could not
have been, or was not, determined or known at the time the Excise Tax was
initially determined or (iii) any determination, claim or assertion made by any
tax authority that the actual Excise Tax is greater than the amount initially
determined by the Accounting Firm, then, in any such case, the Accounting Firm
shall recalculate the amount of the Excise Tax and any required (or additional)
Gross-Up Payment.  Any such additional calculation or determination shall be
performed consistent with this Section 10.
          (d) Executive shall notify the Company in writing of any written claim
by the Internal Revenue Service that, if successful, would require the payment
by the Company of a Gross-Up Payment.  Executive shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid.  Executive shall not pay such claim prior to the expiration of the 30-day
period following the date on which Executive gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due).  If the Company notifies Executive in writing
prior to the expiration of such period that the Company desires to contest such
claim, Executive shall (i) give the Company any information reasonably requested
by the Company relating to such claim, (ii) take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including accepting legal representation with respect to such
claim by an attorney reasonably selected by the Company, (iii) cooperate with
the Company in good faith in order effectively to contest such claim, and
(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that (A) the Company shall bear and pay directly all
costs and expenses (including additional income taxes, interest and penalties)
incurred in connection with such contest, and shall indemnify and hold Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest or penalties) imposed as a result of such representation and payment of
costs and expenses, and (B) Executive’s obligation to cooperate with the Company
shall not require Executive to take any action, or forego taking any action,
that would have an adverse effect on Executive’s overall tax position.
          (e) Notwithstanding anything in this Agreement to the contrary, in no
event shall any payment by the Company pursuant to this Section 10 be made later
than the end of Executive’s taxable year next following Executive’s taxable year
in which Executive remits the related taxes.
     11. Definitions.  
          (a)  “Accrued Obligations” means the sum of (i) Executive’s Salary
hereunder through the Termination Date, (ii) the amount of any incentive
compensation, deferred compensation and other cash compensation accrued by
Executive as of the Termination Date, and (iii) any expense reimbursements and
other cash entitlements accrued by Executive as of the Termination Date, in each
case to the extent not previously paid.
          (b) “Change of Control” means any of the following:
          (i)  the “acquisition” by a “person” or “group” (as those terms are
used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules promulgated thereunder), other than
by Permitted Holders (as defined in Section

6



--------------------------------------------------------------------------------



 



11(d)), of beneficial ownership (as defined in Exchange Act Rule 13d-3) directly
or indirectly, of any securities of the Company or any successor of the Company
immediately after which such person or group owns securities representing 50% or
more of the combined voting power of the Company or any successor of the
Company;
          (ii)  approval by the stockholders of the Company of any merger,
consolidation or reorganization involving the Company, unless either (A) the
stockholders of the Company immediately before such merger, consolidation or
reorganization own, directly or indirectly immediately following such merger,
consolidation or reorganization, at least 60% of the combined voting power of
the company(ies) resulting from such merger, consolidation or reorganization in
substantially the same proportion as their ownership immediately before such
merger, consolidation or reorganization, or (B) one or more Permitted Holders
are the only stockholders of the company(ies) resulting from such merger,
consolidation, or reorganization;
          (iii)  approval by the stockholders of the Company of a transfer of
50% or more of the assets of the Company or a transfer of assets that during the
current or either of the prior two fiscal years accounted for more than 50% of
the Company’s revenues or income, unless the person to which such transfer is
made is either (A) a Subsidiary (as defined in the Company’s 2005 Stock
Incentive Plan), (B) wholly owned by all of the stockholders of the Company, or
(C) wholly owned by Permitted Holders; or
          (iv)  approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
          (c) “Permitted Holders” means (i) the Company, (ii) any Subsidiary, or
(iii) any employee benefit plan of the Company or any Subsidiary.
     12. Arbitration. The parties shall endeavor to settle all disputes by
amicable negotiations. Any claim, dispute, disagreement or controversy that
arises among the parties relating to this Agreement that is not amicably settled
shall be resolved by arbitration, as follows:
          (a) Any such arbitration shall be heard in the District of Columbia,
before a panel consisting of one arbitrator, who shall be impartial. Except as
the parties may otherwise agree, the arbitrator shall be appointed in the first
instance by the appropriate official in the District of Columbia office of the
American Arbitration Association or, in the event of his or her unavailability
by reason of disqualification or otherwise, by the appropriate official in the
New York City office of the American Arbitration Association. In determining the
number and appropriate background of the arbitrator, the appointing authority
shall give due consideration to the issues to be resolved, but his or her
decision as to the identity of the arbitrator shall be final. Except as
otherwise provided in this Section 12, all of the arbitration proceedings shall
be conducted in accordance with the rules of the arbitrator.
          (b) An arbitration may be commenced by any party to this Agreement by
the service of a written request for arbitration upon the other affected
parties. Such request for arbitration shall summarize the controversy or claim
to be arbitrated, and shall be referred by the complaining party to the
appointing authority for appointment of arbitrator ten days following such
service or thereafter. If the arbitrator is not appointed by the appointing
authority within 30 days following such reference, any party may apply to any
court within the District of Columbia for an order appointing an arbitrator
qualified as set forth below.
          (c) The prevailing party in any arbitration under this Section 12
shall be entitled to reimbursement from the losing party of all reasonable
attorneys’ fees and costs in connection with such arbitration. The parties
hereby expressly waive punitive damages, and under no circumstances shall an
award contain any amount that in any way reflects punitive damages.

7



--------------------------------------------------------------------------------



 



          (d) Judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.
          (e) It is intended that controversies or claims submitted to
arbitration under this Section 12 shall remain confidential, and to that end it
is agreed by the parties that neither the facts disclosed in the arbitration,
the issues arbitrated, nor the views or opinions of any persons concerning them,
shall be disclosed to third persons at any time, except to the extent necessary
to enforce an award or judgment or as required by law or in response to legal
process or in connection with such arbitration.
     13. Notices. All notices, requests, demands, and other communications
called for hereunder shall be in writing and shall be deemed given (a) on the
date of delivery if delivered personally, (b) one day after being sent by a well
established commercial overnight service, or (c) four days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:
If to the Company:
The Advisory Board Company
Attn: Chairman of the Compensation Committee of the Board of Directors
2445 M Street, N.W.
Washington, D.C. 20037
If to Executive:
at the last residential address known by the Company as provided by Executive in
writing.
     14. Miscellaneous.
          (a) This Agreement shall be governed by and construed in accordance
with the laws of the District of Columbia (other than its choice of laws rules).
          (b) The paragraph headings and captions contained in this Agreement
are for convenience only and shall not be construed to define, limit or affect
the scope or meaning of the provisions hereof.
          (c) This Agreement represents the entire agreement and understanding
between the parties and supersedes all prior or contemporaneous agreements
whether written or oral as to the subject matter hereof. No waiver, alteration,
or modification of any of the provisions of this Agreement shall be binding
unless in a writing signed by duly authorized representatives of the Company and
Executive.
          (d) If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
shall continue in full force and effect without said provision.
          (e) The waiver of a breach of any term or provision of this Agreement,
which must be in writing, shall not operate as or be construed to be a waiver of
any other previous or subsequent breach of this Agreement.
          (f) All payments made pursuant to this Agreement shall be subject to
withholding of applicable taxes.
          (g) Executive acknowledges that he has had the opportunity to discuss
this matter with and obtain advice from his legal, tax and other professional
advisors, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.
          (h) This Agreement may be executed in counterparts (including by fax
or PDF), and each counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.

8



--------------------------------------------------------------------------------



 



          (i) The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement and Executive’s employment with
the Company to the extent necessary to preserve the intended rights and
obligations of the parties.
          (j) For purposes of Section 409A, each COBRA continuation
reimbursement payment shall be considered one of a series of separate payments.
          (k) Any amount that Executive is entitled to be reimbursed under this
Agreement shall be reimbursed to Executive as promptly as practical and in any
event not later than the last day of the calendar year after the calendar year
in which the expenses are incurred, and the amount of the expenses eligible for
reimbursement during any calendar year shall not affect the amount of expenses
eligible for reimbursement in any other calendar year.
          (l) This Agreement shall be binding upon and inure to the benefit of
(a) the heirs, executors, and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company. Any such successor of
the Company shall be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.
[Remainder of page intentionally left blank.]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement as of
the date first written above.
THE ADVISORY BOARD COMPANY

                 
By:
  /s/ Leon D. Shapiro
 
Leon D. Shapiro       /s/ David L. Felsenthal
 
David L. Felsenthal    
 
  Chairman, Compensation Committee            

10



--------------------------------------------------------------------------------



 



APPENDIX A
Form of Waiver and Release Agreement
     This WAIVER AND RELEASE AGREEMENT (this “Release”) is entered into as of
[TO BE DETERMINED AT TERMINATION OF EMPLOYMENT] (the “Effective Date”), by David
L. Felsenthal (the “Executive”) in consideration of severance pay and benefits
(the “Severance Payment”) provided to Executive by The Advisory Board Company, a
Delaware corporation (the “Company”), pursuant to Section 8(c) of the Employment
Agreement by and between the Company and Executive (the “Employment Agreement”).
     1.  Waiver and Release. Subject to the last sentence of the first paragraph
of this Section 1, Executive, on his own behalf and on behalf of his heirs,
executors, administrators, attorneys and assigns, hereby unconditionally and
irrevocably releases, waives and forever discharges the Company and each of its
affiliates, parents, successors, predecessors, and the subsidiaries, directors,
owners, members, shareholders, officers, agents, and employees of the Company
and its affiliates, parents, successors, predecessors, and subsidiaries
(collectively, all of the foregoing are referred to as the “Employer”), from any
and all causes of action, claims and damages, including attorneys’ fees, whether
known or unknown, foreseen or unforeseen, presently asserted or otherwise
arising through the date of his signing of this Release, concerning his
employment or separation from employment. Subject to the last sentence of the
first paragraph of this Section 1, this Release includes, but is not limited to,
any payments, benefits or damages arising under any federal law (including, but
not limited to, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Employee Retirement Income Security Act of
1974, the Americans with Disabilities Act, Executive Order 11246, the Family and
Medical Leave Act, and the Worker Adjustment and Retraining Notification Act,
each as amended); any claim arising under any state or local laws, ordinances or
regulations (including, but not limited to, any state or local laws, ordinances
or regulations requiring that advance notice be given of certain workforce
reductions); and any claim arising under any common law principle or public
policy, including, but not limited to, all suits in tort or contract, such as
wrongful termination, defamation, emotional distress, invasion of privacy or
loss of consortium. Notwithstanding any other provision of this Release to the
contrary, this Release does not encompass, and Executive does not release, waive
or discharge, the obligations of the Company (a) to make the payments and
provide the other benefits contemplated by the Employment Agreement, or
(b) under any restricted stock agreement, option agreement or other agreement
pertaining to Executive’s equity ownership, or (c) under any indemnification or
similar agreement with Executive.
     Executive understands that by signing this Release, he is not waiving any
claims or administrative charges which cannot be waived by law. He is waiving,
however, any right to monetary recovery or individual relief should any federal,
state or local agency (including the Equal Employment Opportunity Commission)
pursue any claim on his behalf arising out of or related to his employment with
and/or separation from employment with the Company.
     Executive further agrees without any reservation whatsoever, never to sue
the Employer or become a party to a lawsuit on the basis of any and all claims
of any type lawfully and validly released in this Release.
     2.  Acknowledgments. Executive is signing this Release knowingly and
voluntarily. He acknowledges that:
          (a)  He is hereby advised in writing to consult an attorney before
signing this Release;
          (b)  He has relied solely on his own judgment and/or that of his
attorney regarding the consideration for and the terms of this Release and is
signing this Release knowingly and voluntarily of his own free will;

 



--------------------------------------------------------------------------------



 



          (c)  He is not entitled to the Severance Payment unless he agrees to
and honors the terms of this Release;
          (d)  He has been given at least twenty-one (21) calendar days to
consider this Release, or he expressly waives his right to have at least
twenty-one (21) days to consider this Release;
          (e)  He may revoke this Release within seven (7) calendar days after
signing it by submitting a written notice of revocation to the Employer. He
further understands that this Release is not effective or enforceable until
after the seven (7) day period of revocation has expired without revocation, and
that if he revokes this Release within the seven (7) day revocation period, he
shall not receive the Severance Payment;
          (f)  He has read and understands the Release and further understands
that, subject to the limitations contained herein, it includes a general release
of any and all known and unknown, foreseen or unforeseen claims presently
asserted or otherwise arising through the date of his signing of this Release
that he may have against the Employer; and
          (g)  No statements made or conduct by the Employer has in any way
coerced or unduly influenced him or her to execute this Release.
     3.  No Admission of Liability. This Release does not constitute an
admission of liability or wrongdoing on the part of the Employer, the Employer
does not admit there has been any wrongdoing whatsoever against Executive, and
the Employer expressly denies that any wrongdoing has occurred.
     4.  Entire Agreement. There are no other agreements of any nature between
the Employer and Executive with respect to the matters discussed in this
Release, except as expressly stated herein, and in signing this Release,
Executive is not relying on any agreements or representations, except those
expressly contained in this Release.
     5.  Execution. It is not necessary that the Employer sign this Release
following Executive’s full and complete execution of it for it to become fully
effective and enforceable.
     6.  Severability. If any provision of this Release is found, held or deemed
by a court of competent jurisdiction to be void, unlawful or unenforceable under
any applicable statute or controlling law, the remainder of this Release shall
continue in full force and effect.
     7.  Governing Law. This Release shall be governed by and construed in
accordance with the laws of the District of Columbia (other than its choice of
laws rules).
     8.  Headings. Section and subsection headings contained in this Release are
inserted for the convenience of reference only. Section and subsection headings
shall not be deemed to be a part of this Release for any purpose, and they shall
not in any way define or affect the meaning, construction or scope of any of the
provisions hereof.
[Remainder of page intentionally left blank.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of
the day and year first herein above written.

           
 
 
 
David L. Felsenthal    

3